Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asada.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0073972 A1, hereinafter “Gao”) in view of Asada et al. (US patent number 5,883,609, hereinafter “Asada”).

As to claim 1, Gao (Fig. 4) discloses a driving device of a display panel (3), comprising:
a system-on-chip (1), configured to receive an image data signal to be transmitted and to output the image data signal to be transmitted (Para. 0050);
a timing controller (2), configured to receive the image data signal (RGB) to be transmitted output from the system-on-chip (Para. 0050); 
the timing controller comprises a line extraction module (5) to extract data of each line of the image data signal to be transmitted when the image data signal to be transmitted is received (Para. 0052, the to be displayed image is extracted and processed to fit the resolution of the display screen), and output the image data signal to be transmitted after line extension (Para. 0051-0052, adjusting the resolution would adjust the resolution horizontally). 
Gao does not explicitly disclose the timing controller being further configured to produce a control signal for controlling a gate driver and output the control signal; and
an extension module configured to perform double line extension on data of each line of the extracted image data signal to be transmitted via copying or interpolating;
the gate driver providing a plurality of gate driving channels to connect with a plurality of data wires; and a source driver providing a plurality of source driving channels to connect with a plurality of scanning lines; the plurality of scanning lines are a plurality of scanning line pairs that are arranged in sequence; and

However, Asada teaches the timing controller being further configured to produce a control signal (17-1) for controlling a gate driver (12) and output the control signal (Col. 13 lines 44-60); and
an extension module configured to perform double line extension on data of each line of the extracted image data signal to be transmitted via copying or interpolating (Col. 16 lines 13-19);
the gate driver providing a plurality of gate driving channels to connect with a plurality of data wires (GP-1, GP-2..); and a source driver (103) providing a plurality of source driving channels to connect with a plurality of scanning lines (data lines); the plurality of scanning lines are a plurality of scanning line pairs that are arranged in sequence (GP-1, GP-2); and
wherein the gate driver (12) is configured to turn on simultaneously an adjacent pair of scanning lines according to the control signal within a preset time (Fig. 8; GP-1, GP-2 are simultaneously turned on during image writing period); the source driver (103) is configured to drive respectively a pixel unit connected with the plurality of the turned-on scanning lines according to the extended image data signal, allowing the extended image data signal to be displayed after column extension (Fig. 8; Col. 16 lines 40-48).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Asada to perform a double expansion of an image signal in both vertical and horizontal directions in the device disclosed by Gao. The motivation would have been to efficiently display a low resolution image in a high resolution display device (Col. 1 lines 61-67). In combination, Gao and Asada would perform horizontal extension through the timing controller unit and the vertical extension through the scan driver. 
The above rejection also stands for the corresponding method of claim 11. 

As to claim 10, Gao discloses the driving device of claim 1, wherein, the system-on-chip is further configured to receive an image signal, to convert the image signal in a format compatible for the time controller, and to output the image signal to the time controller (Fig. 4 element SOC; Para. 0050).
The above rejection also stands for the corresponding method of claim 19. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0286003 A1, hereinafter “Park”) in view of Gao and Asada.

As to claim 20, Park (Fig. 1) discloses a driving method, comprising:
receiving the full high definition image data signal output from the system-on-chip by the timing controller (120; Para. 0065), extracting data of each line of the full high definition image data signal, and calling for an extension module (130; Para. 0071); transmitting the data of each line of the full high definition image data signal to the extension module, so that the data of each line of the full high definition image data is output after double extension by the extension module via copying and interpolating (Fig. 4 element A1; Para. 0073); wherein the timing controller produces a control signal for controlling the gate driver (Fig. 1 element 150) and outputs the control signal (CONT2);
providing, by a gate driver (150), a plurality of gate driving channels to connect with a plurality of data wires (G1, G2); 
providing, by a source driver (130), a plurality of source driving channels to connect with a plurality of scanning lines (D1, D2); the plurality of scanning lines are a plurality of scanning lines pairs that are arranged in sequence (G1, G2); and
driving respectively a pixel unit connected with the turned-on two adjacent scanning lines according to the full high definition image data signal after line extension by the source driver (Fig. 4 
Park does not disclose receiving a full high definition image data signal by a system-on-chip and outputting the full high definition image data signal to be transmitted; and
turning on simultaneously two adjacent scanning lines according to the control signal by the gate driver within a preset time. 
However, Gao teaches receiving a full high definition image data signal by a system-on-chip and outputting the full high definition image data signal to be transmitted (Fig. 4 element 1; Para. 0050). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Gao to include a system-on-chip in the device disclosed by Park. The motivation would have been to store the data (Gao; Para. 0050). 
And, Asada teaches wherein the gate driver (12) is configured to turn on simultaneously an adjacent pair of scanning lines according to the control signal within a preset time (Fig. 8; GP-1, GP-2 are simultaneously turned on during image writing period). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Asada to perform a double expansion of an image signal in both vertical and horizontal directions in the device disclosed by Park/Gao. The motivation would have been to efficiently display a low resolution image in a high resolution display device (Col. 1 lines 61-67). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Aoyama et al. (US 10,796,650) discloses simultaneously driving two scan lines (Fig. 4). 
Thompson et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625